Title: [The Weather] August [1767]
From: Washington, George
To: 




1st. Calm & still. Also warm.
 


2. Cloudy for the most part & wind southwardly with some thunder & showers abt. 4 Oclock.
 


3. Close and Cloudy the greatest part of the day. In the Afternoon Rain where I was (at Mr. Moodys).


   
   Moody’s is probably the home of Benjamin Moody (d. 1784), of Fairfax County. Moody, who was related by marriage to Thomas Colvill, was named a beneficiary in Colvill’s will.



 


4. Warm with some Clouds & sprinkles of Rain abt. the long Glade.
 


5. Warm with Clouds—on the blue Ridge.
 


6. Very Warm.
 


7. Very warm. Arrivd at the Warm Springs.
 


8. Very warm also with some Rain.
 


9. Warm and Clear.
 


10. Cool & pleasant.
 



11. Not very warm.
 


12. Tolerably pleasant but w.
 


13. Very warm, & Cloudy in the Afternoon.
 


14. Much Rain fell last Night & the forepart of this day—The Weather Warm.
 


15. Pleasant yet warm.
 


16. Cloudy & warm.
 


17. A good deal of Rain fell last Night. Pleast. today.
